Title: From John Adams to Alexander James Dallas, 2 December 1799
From: Adams, John
To: Dallas, Alexander James



Sir
Philadelphia Dec 2d 1799

I return you my hearty thanks for the obliging present of your reports, in three very handsome volumes, which I received on Saturday. I prize them highly, not only in the light in which you present them; but on account of their intrinsic merit and worth to a profession, which after a divorce of more than a quarter of a century, I still hold in affection and veneration.
Candor obliges me to say that I have made a singular observation relative to this work. Although in the times which has passed since its first publication the spirit of party has been disposed to call in question the integrity of every man and every action, I have never heard an insinuation against the fidelity of these reports.—As the year book & the reporters, who have folowed, have fixed the laws of England upon such permanent principles of equity and humanity, I hope these volumes will be the beginning of a series which will prove still more beneficial to mankind
I am Sir your obliged and most obedient humble servant
